       Case 6:20-cv-00066-DLC Document 45 Filed 09/09/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

And

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

And

                                            1
        Case 6:20-cv-00066-DLC Document 45 Filed 09/09/20 Page 2 of 4




DSCC, DCCC, and MONTANA
DEMOCRATIC PARTY,

                      Intervenor-
                      Defendants.


      Before the Court are two cases advancing nearly identical constitutional

challenges to Governor Stephen Bullock’s August 6, 2020 directive permitting

counties within Montana to conduct the November 3, 2020 general election by

mail in ballot (“the Directive”). Donald Trump for President, Inc., et al. v. Stephen

Bullock, et al., CV 20–66–H–DLC; Joe Lamm, et al. v. Stephen Bullock, et al., CV

20–67–H–DLC. In both actions, the Plaintiffs seek a preliminary injunction

enjoining enforcement of the Directive. (Id.)

      The Federal Rules of Civil Procedure permit this Court to consolidate

actions that involve a common question of law or fact. Fed. R. Civ. P. 42(a)(2).

Rule 42 affords this Court “substantial discretion in deciding whether and to what

extent to consolidate cases.” Hall v. Hall, 138 S. Ct. 1118, 1131 (2018). The

Court finds that common questions of both law and fact exist in the two

aforementioned actions. As such, consolidation is appropriate.

      Accordingly, IT IS ORDERED that Case Nos. CV 20–66–H–DLC and CV–

20–67–H–DLC are CONSOLIDATED pursuant to Federal Rule of Civil Procedure

42(a)(2). Pursuant to the Guide for Filing in the District of Montana regarding

                                         2
        Case 6:20-cv-00066-DLC Document 45 Filed 09/09/20 Page 3 of 4



consolidated cases, all documents shall be e-filed in the lead case (CV 20–66–H–

DLC) and spread to the appropriate member case (CV 20–67–H–DLC). When

prompted to spread, users should answer “yes.” Further, from this point forward,

any brief filed in these consolidated cases shall refer only to the docket and

associated document numbers in the lead case (CV 20–66–H–DLC).

      IT IS FURTHER ORDERED that the parties shall adhere to the briefing

schedule established in the lead case (CV 20–66–H–DLC) with respect to the

Plaintiffs’ motion for preliminary injunction. (Doc. 35). This means Defendants

in the member case (CV 20–67–H–DLC) shall file their answer or other responsive

pleading to the Plaintiffs’ complaint (Doc. 1) and their response to the Plaintiffs’

motion for a preliminary injunction (Doc. 2) on or before September 17, 2020.

The Plaintiffs in the member case (CV 20–67–H–DLC) shall file an optional reply

brief to the motion for preliminary injunction (Doc. 2) on or before September 18,

2020. All briefs filed by the parties in the member case (CV 20–67–H–DLC) shall

adhere to the word limitations imposed in the lead case (CV 20–66–H–DLC).

(Doc. 35 at 4). The parties to the member case (CV 20–67–H–DLC) shall attend

and participate in the hearing set for 1:00 P.M. on September 22, 2020, at the

Russel Smith Courthouse in Missoula, Montana.




                                          3
        Case 6:20-cv-00066-DLC Document 45 Filed 09/09/20 Page 4 of 4



      IT IS FURTHER ORDERED that to the extent the Plaintiff’s Motion to

Expedite (Doc. 4) in the member case (CV 20–67–H–DLC) seeks to establish

different timing or procedures than that set forth above, IT IS DENIED.

      DATED this 9th day of September, 2020.




                                        4
